Filed 3/15/22 P. v. Manos CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE

 THE PEOPLE,                                                    B306979

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. KA115678)
           v.

 NICOLAS FIGUEROA MANOS,

           Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Steven D. Blades, Judge. Affirmed.
      Ambrosio E. Rodriguez, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel and William H. Shin,
Deputy Attorneys General, for Plaintiff and Respondent.

                           _____________________________
      Nicolas Manos appeals from a judgment following his
conviction for first degree murder of his girlfriend. Manos
contends (1) there is insufficient evidence of premeditation and
deliberation to support the conviction; (2) the evidence is also
insufficient to support a conviction for uncharged second degree
murder; and (3) the trial court failed to give a required
instruction on heat of passion. We affirm.
                 PROCEDURAL BACKGROUND
      Manos and the victim began dating in late 2016. During
most of their relationship, Manos was either in a rehabilitation
center or in a sober living facility to address his alcoholism.
Manos, who was 31 years old at the time of the killing, had been
an alcoholic since he was 17. Manos’s relationship with the
victim was volatile and marred by violence.
1.    The February Incident
      On February 20, 2017, the victim asked her childhood
friend to pick her up from Manos’s grandmother’s house in Los
Angeles. In a series of text messages, the victim told her friend
that Manos had once again hit her, thrown her against a wall,
punched the wall, and thrown her to the floor. He also tried to
smash her phone and was watching her every move. The victim
said she was scared and asked her friend to hurry.
      When the friend arrived, the victim came out of the house.
Manos followed closely behind her. He reached to stop her but
she shrugged him off with a comment. The friend could not hear
what they said. The friend got out of her car with the intent to
help the victim. When Manos saw the friend, he returned to the
house. The victim and her friend drove to the friend’s house,
where the victim cried about the incident.




                                2
2.     The Week Before the Killing
       Some four months later, on June 16, 2017, Manos, the
victim, and her friends traveled to Las Vegas to attend the
Electric Daisy Carnival, a three-day rave. One friend, John M.,
drove the group of seven in a passenger van with three rows of
seats. A.L. sat in the third row with Manos and the victim. As
they were driving in Las Vegas, Manos, who had been drinking
from a bottle of whiskey, confided in A.L. about his relationship
problems. The victim, who was feigning sleep, became angry.
She and Manos fought. Manos punched her in the chest. The
group demanded the driver stop the van, and Manos was forced
out. He cried and begged the victim for forgiveness. The group
left him in the parking lot of a McDonald’s restaurant. The
driver briefly returned to McDonald’s but only to give Manos his
backpack and other personal items.
       Manos later rejoined the group at a motel in Las Vegas. At
some point during the three-day rave, John M. and the victim
kissed while they were on ecstasy. She asked him not to talk
about what happened. The record is unclear whether Manos
knew about the kiss. He drank at least three bottles of wine each
day while they were in Las Vegas, and he took ecstasy,
mushrooms, and LSD.
       When the group was set to return to Los Angeles, Manos
took an entire bottle of prescription medicines, including
Seroquel, Atarax (hydroxyzine), Wellbutrin, Lexapro, and
Gabapentin because he had been fighting with the victim and he
was “just being dramatic” and “desperate.” Manos was taken to
the hospital by ambulance and his parents were called.
       Manos’s father came to pick him up from the hospital. He
drove Manos to Laughlin, Nevada, where his father had been




                                3
vacationing with friends and Manos’s brothers. Manos appeared
groggy and lethargic. He slept on the drive to Laughlin. Manos
woke when his father turned off the car engine. He suddenly
grabbed his father in a headlock and hit his father on the top of
his head multiple times. His father extricated himself and
managed to get Manos to the hotel room. His father emptied the
two bottles of whiskey he found in Manos’s luggage. Manos spent
several days with his father and brothers in Laughlin. They
eventually drove back to his father’s house in Whittier. Manos
planned to stay there, but, when his father discovered Manos was
drinking, his father drove him to a sober living facility.
      They arrived at the sober living residence on Friday,
June 23, 2017, and the father left when he saw Manos walk into
the facility. Unknown to his father, Manos was not able to
register until Monday. Manos called the victim, who suggested
they spend the weekend together. Shortly after midnight on
Saturday, June 24, 2017, they rented a motel room near the
victim’s work and spent the night together. On Saturday
morning, the victim went to work. Manos remained in the motel
room, drinking heavily and taking psychotropic prescription
drugs. The victim had planned to attend a party that night. She
texted her friend John M. to ask if Manos could join them. John
M. told her it was her call. The victim never arrived at the party.
3.    The Week Following the Killing
      Beginning at 11:11 p.m. on that Saturday night, John M.
received three text messages from the victim’s phone, each 10
minutes apart: “Dude, why are you so fucking fat? It’s kinda
disgusting.” “Cool, it’s kinda disgusting.” “Nick’s right, you’re




                                 4
disgusting.” 1 The next morning at 9:59 a.m., John M. received
another message from the victim’s phone stating, “You’re the
most disgusting human being I’ve ever seen.” John M. thought
the messages were strange and were out of character for the
victim.
       When the victim failed to arrive for her scheduled work
shift on Sunday morning, her managers called and sent text
messages to her phone. One of her managers received a reply
from the victim’s phone asking, “Who’s this?” The reply message
also stated she had found another job and asked to be left alone.
Another manager received a text from the victim’s phone stating
that she had found other employment and that she was quitting.
       On Monday, June 26, 2017, Manos used the victim’s phone
to search for pornographic videos and information about Pizza
Hut. Manos later used the victim’s debit card to order pizza from
a local Pizza Hut for $78.74. Manos extended his stay at the
motel twice during the week, paying with cash each time.
       Over the next several days, the victim’s family sent
increasingly urgent text messages to her phone asking about her
whereabouts. They received responses indicating she was in Big
Bear with her boyfriend and that she was okay.
4.     The Investigation
       On Friday, June 30, 2017, almost one week after the victim
was last seen, a housekeeper saw someone lying on the bed in the
motel room. She told the front desk that the person was possibly
unconscious. One of them called 911. When police entered the
room, responding officers saw the victim’s body on the floor.
Manos was on the bed, wearing only a black shirt and snoring.

1     Manos’s first name is Nicholas. The record shows the
victim referred to him as “Nick.”



                                5
Manos was “not all there” and officers thought he was intoxicated
although he did not smell of alcohol. They observed “a lot” of
alcohol bottles and several pizza boxes inside the room. The
officers helped Manos dress and sit on a chair outside of the
room. After the paramedics arrived, Manos appeared to go in and
out of consciousness as he interacted with them, but he sat
upright and did not fall off his chair.
       Manos told the paramedic who treated him at the scene
that he got into an argument with his girlfriend, he hit her with
his fist, and then began drinking alcohol and taking “psych
medications.” Manos was taken to the hospital.
       The next day, detectives interviewed Manos. At times,
Manos believed the victim was still alive and told the detectives
he spoke with her the day before. Although he appeared
confused about when certain events occurred, he admitted he hit
the victim after they fought about going out. She stated she was
leaving and he thought, “What the fuck? It’s Saturday night,
man. There’s a – a hotel room. Like, stay. I wanna, you know,
fuck and have a good time and chill out.” They then began to
argue, saying things like: “I hate you. You’re a loser.” “I hate
you. You’re fat.”
       He described the fight as “those little things that go below
the belt. It usually starts over some trivial little bullshit. She
always says I jump to conclusions, and then she gets mad at me
and I get mad at her back. . . . But it ended up with her, like,
jumping at me, and I grabbed her. And she was like, ‘I fucking
hate you.’ And then I just [knocks on table] – I hit her a couple of
times.” He stated he hit her twice while she was on the floor and
he was on top of her.




                                 6
       He explained he was paranoid about her because she lied to
him “a lot” and cheated on him. He admitted he did not call 911
after he struck the victim because he did not want to go to jail.
He also recalled ordering pizzas from Pizza Hut and obtaining
alcohol from the liquor store across the street from the motel
during the week.
5.     The Trial
       Manos was charged with one count of first degree murder.
(Pen. Code, § 187, subd. (a).) At trial, the People presented
evidence of the events surrounding the killing as described above.
       The Los Angeles County Sheriff’s detective who
investigated the crime scene testified he observed blood spatter
on the walls of the kitchenette area, in the bathtub and on the
shower back wall, the shower curtains, a pillow between the
bathroom and the sleeping area, the bed, and the wall behind the
headboard. There was also a pool of blood near the wall dividing
the bathroom and bedroom areas. More blood was found on the
sink counter and doorjamb. All of the blood found inside the
room matched the victim’s DNA.
       The detective found 11 empty bottles of E&J Brandy, two
bottles of Jim Beam Whiskey, several bottles of prescription
drugs, and pills scattered throughout the room. The detective
also found several ATM receipts and the victim’s Visa bank card
showing cash withdrawals of approximately $400. Based on the
text messages and surveillance video footage from the motel, the
detective opined the victim was killed sometime between
10:00 p.m. Saturday, June 24, 2017, and Sunday morning.
       A sheriff’s department criminalist testified the victim was
struck at least twice and was low to the ground or on the ground




                                7
with Manos standing over her when she was hit. It also
appeared Manos used towels to clean up some parts of the room.
       A medical examiner determined the cause of death was
blunt force trauma to the head and certain other factors,
including possible strangulation and aspiration of blood. He
explained the decomposition of the body prevented greater
certainty regarding what factors aside from blunt force trauma to
the head may have contributed to her death.
       The medical examiner found multiple bruises on the victim,
including on the right eyebrow area, lower forehead near the nose
bridge, left eye, left temporal region between the left eye and left
ear, left jaw, left and right upper chest, back of left elbow, left
knee, and front legs. There was bleeding under the scalp on both
sides of her forehead and above both ears.
       The victim’s nose was broken and there was blood in the
respiratory tract all the way into the lungs, which led the medical
examiner to believe it was possible that she died by aspirating
her own blood. He estimated it could take up to 30 or 40 minutes
for someone who was knocked unconscious to die by aspirating
her own blood.
       Manos testified in his own defense. He explained he drank
heavily after the victim left for work on Saturday morning. He
recalled she returned to the motel room after work in the early
evening and left again to change out of her work uniform. Manos
testified he continued to drink after she left and blacked out. He
woke up the next morning and discovered her body on the floor.
He briefly attempted chest compressions but knew she was dead.
He lay down next to her and cried, wishing he could join her.
       Surveillance video shows the victim leaving the motel on
Saturday morning, returning at approximately 4:00 p.m. wearing




                                 8
her work uniform, and returning to the motel for the last time at
10:02 p.m. on Saturday, June 24, 2017.
       Manos presented expert testimony regarding the effects of
excessive alcohol consumption, including the inability to lay down
memory, known as blackout, and the brain’s tendency to fill in
the details of an event one cannot remember. The person may
also become more belligerent and angry. These effects could last
for several days. The expert explained the use of psychotropic
drugs in combination with excessive alcohol would dramatically
increase these symptoms.
       The jury found Manos guilty of first degree murder. He
was sentenced to 25 years to life in prison. Manos appealed.
                           DISCUSSION
       Manos contends there is insufficient evidence of
premeditation and deliberation to sustain a first degree murder
conviction. He also argues there was insufficient evidence even
to reduce the conviction to second degree murder. Finally, he
contends the trial court erred in not giving an instruction on heat
of passion. We disagree on all counts.
1.     Standard of Review
       Upon a challenge to the sufficiency of evidence for a jury
finding, we “ ‘review the whole record in the light most favorable
to the judgment below to determine whether it discloses
substantial evidence—that is, evidence which is reasonable,
credible, and of solid value—such that a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt.’ ”
(People v. Clark (2011) 52 Cal.4th 856, 942.) “In applying this
test, we review the evidence in the light most favorable to the
prosecution and presume in support of the judgment the
existence of every fact the jury could reasonably have deduced




                                9
from the evidence. [Citation.] ‘Conflicts and even testimony
[that] is subject to justifiable suspicion do not justify the reversal
of a judgment, for it is the exclusive province of the trial judge or
jury to determine the credibility of a witness and the truth or
falsity of the facts upon which a determination depends.
[Citation.] We resolve neither credibility issues nor evidentiary
conflicts; we look for substantial evidence. [Citation.]’
[Citation.]” (People v. Zamudio (2008) 43 Cal.4th 327, 357.) “A
reversal for insufficient evidence ‘is unwarranted unless it
appears “that upon no hypothesis whatever is there sufficient
substantial evidence to support” ’ the jury ’s verdict. [Citation.]”
(Ibid.)
       The same rules apply for determining substantial evidence
of a willful, deliberate, and premeditated murder. (People v.
Perez (1992) 2 Cal.4th 1117, 1124 (Perez).)
2.     Legal Principles Applicable to First Degree Murder
       A.     The Anderson Factors
       A “willful, deliberate, and premeditated killing” is murder
in the first degree. (Pen. Code, § 189.) “ ‘Deliberation’ refers to
careful weighing of considerations in forming a course of action;
‘premeditation’ means thought over in advance.” (People v.
Koontz (2002) 27 Cal.4th 1041, 1080 (Koontz).)
       “ ‘An intentional killing is premeditated and deliberate if it
occurred as the result of preexisting thought and reflection rather
than unconsidered or rash impulse.’ ” [Citations.] ‘The true test
is not the duration of time as much as it is the extent of the
reflection. Thoughts may follow each other with great rapidity
and cold, calculated judgment may be arrived at quickly. . . .’
[Citation.]” (People v. Potts (2019) 6 Cal.5th 1012, 1027 (Potts).)
“[P]remeditation and deliberation is not synonymous with malice




                                 10
aforethought . . . it requires ‘substantially more reflection.’
[Citation.] Clearly, there must be some evidence that the
defendant actually engaged in such reflection, and not merely
had the time to do so.” (People v. Boatman (2013)
221 Cal.App.4th 1253, 1270 (Boatman).)
      The Supreme Court in People v. Anderson identified three
categories of evidence as “pertinent to the determination of
premeditation and deliberation: (1) planning activity, (2) motive,
and (3) manner of killing.” (Perez, supra, 2 Cal.4th at p. 1125,
citing to People v. Anderson (1968) 70 Cal.2d 15, 26–27.)
Anderson observed that first degree murder convictions may be
upheld when there is “extremely strong” evidence of planning or
there is evidence of motive in conjunction with planning or
manner of killing. (Anderson, at p. 27.)
       The Anderson categories are ones that courts “ ‘typically’
find sufficient” to uphold first degree murder convictions. (People
v. Thomas (1992) 2 Cal.4th 489, 517.) But those factors are not
exclusive and are more of an “aid [for] reviewing courts in
assessing whether the evidence is supportive of an inference that
the killing was the result of preexisting reflection and weighing of
considerations rather than mere unconsidered or rash impulse.”
(Perez, supra, 2 Cal.4th at p. 1125.) “ ‘Since Anderson, [the
Supreme Court has] emphasized that its guidelines are
descriptive and neither normative nor exhaustive, and that
reviewing courts need not accord them any particular weight.’
[Citation.]” (People v. Rivera (2019) 7 Cal.5th 306, 324.) The
high court in People v. Davis (1995) 10 Cal.4th 463, 510 (Davis),
for example, concluded the evidence of the manner of killing –
strangulation – was sufficient by itself to support a finding of




                                11
premeditation and deliberation. (See also People v. Shamblin
(2015) 236 Cal.App.4th 1, 13.)
        B.     Failure to Aid
        Some cases prior to Anderson found a defendant’s failure to
aid the victim or ask for help after inflicting life-threatening
injuries to be one factor in determining premeditation and
deliberation. In People v. Cook (1940) 15 Cal.2d 507, 516, the
court held a jury may determine whether premeditation exists
“from a consideration of the type of weapon employed and the
manner of its use; the nature of the wounds suffered by the
[victim]; the fact that the attack was unprovoked and that the
[victim] was unarmed at the time of the assault; the conduct of
[the] assailant in . . . neglecting to aid [the victim] . . . , and [the
assailant’s] immediate flight thereafter from the scene of the
assault.”
        In People v. Kristy (1952) 111 Cal.App.2d 695, 708, the
defendant claimed the gun in his possession accidently misfired,
killing the victim. The Kristy court concluded a willful,
deliberate and premeditated intent to kill could be inferred from
“the conduct of appellant both prior to and immediately after the
victim met her death, his neglect to aid her after he says she was
accidentally shot, [and] his subsequent flight from city to
city. . . .” (Id. at p. 716; see also People v. Clark (1967)
252 Cal.App.2d 524, 529.)
        In post-Anderson cases, courts have considered the failure
to aid as relevant to Anderson’s manner of killing category. In
Koontz, supra, 27 Cal.4th at pages 1081–1082, the court applied
the Anderson factors and “easily” found evidence of motive,
planning, and “a manner of killing indicative of a deliberate
intent to kill (firing a shot at a vital area of the body at close




                                  12
range, then preventing the witness from calling an ambulance).”
(See also People v. Whisenhunt (2008) 44 Cal.4th 174, 201–202
[first degree murder conviction affirmed, in part, because the
defendant dissuaded the victim’s mother from seeking medical
help by lying to her about the nature and extent of her injuries
and then actively prevented the mother from calling 911 until
after the victim had died].)
       C.    Length of Time to Complete the Killing
       Although premeditation and deliberation can occur in a
short amount of time, courts have concluded that the length of
time to complete a killing may demonstrate a defendant engaged
in the reflection necessary for premeditation and deliberation.
For example, in People v. Hovarter (2008) 44 Cal.4th 983, 1019–
1020, the court determined evidence that the victim “was
strangled with a rope and that her death from asphyxiation
would have taken between five and eight minutes” permitted a
rational factfinder to infer that the manner of killing
demonstrated deliberation, as such a “prolonged manner of
taking a person’s life, which requires an offender to apply
constant force to the neck of the victim, affords ample time for
the offender to consider the nature of his deadly act. . . .” (See
also Davis, supra, 10 Cal.4th at p. 510 [sufficient evidence of
premeditation and deliberation for first degree murder where,
among other facts, defendant strangled the victim for
approximately five minutes].)
       D.    Post-killing Conduct
       Courts have also held “the jury could reasonably consider
defendant’s conduct after the killing in relation to the manner of
killing.” (People v. Disa (2016) 1 Cal.App.5th 654, 667 (Disa);
Perez, supra, 2 Cal.4th at p. 1128.) These cases affirm that post-




                                13
killing conduct may actually reflect a lack of sudden anger or
rage and thus support a premeditation finding. In Disa, the
defendant smoked two cigarettes, slept for a few hours, ate, and
went to work after the killing. The court determined a jury could
find this conduct inconsistent with a state of mind that would
have produced a rash, impulsive killing. (Disa, at p. 667.)
       In People v. Cage (2015) 62 Cal.4th 256, 277 (Cage), our
Supreme Court concluded, “a jury could have inferred from the
evidence of defendant’s actions in and outside the house after the
shootings that he was not possessed by a sudden rage, but was
acting in the course of premeditated killings. Specifically, there
was evidence from [a witness] that defendant answered one of his
phone calls to the house at a time when the evidence suggested
that the killings had just occurred. And there was evidence from
[the victim’s neighbor], that when he went outside to investigate
the source of loud banging noises, he saw a man (defendant)
wearing a long coat standing outside [the victim’s] house.
Defendant then walked toward [the neighbor’s] house, noticed
[the neighbor], waved, mumbled something, and continued
walking. Defendant began to run only when an alarm sounded.
These actions hardly seem to reflect a person who had been
overcome by sudden anger and acted as the result of rash
impulse.” (Ibid.)
       Boatman stands in contrast. The court considered the
defendant’s reaction after shooting his girlfriend in the face in its
decision to reduce a first degree murder conviction to second
degree. “[T]here is nothing in any of his statements to indicate
that he considered shooting [her] beforehand or carefully weighed
considerations for and against killing her.” (Boatman, supra,
221 Cal.App.4th at p. 1265.) The defendant was “horrified and




                                 14
distraught” after the shooting. (Id. at p. 1267.) He immediately
told his brother to call the police; he could be heard in the
background of the 911 call crying and repeating, “ ‘[n]oooo,’
‘[b]aby,’ and ‘[b]aby are you alive, baby’ ”; he told responding
police to call an ambulance; and he cried during the trip to the
police station, inquired about his girlfriend, and expressed that
he could not lose her and would do anything for her. (Id. at
pp. 1258–1261.)
3.     Substantial Evidence Supports a Finding of
       Premeditation and Deliberation
       With these authorities in mind, we conclude there is
substantial evidence from which the jury could reasonably infer
Manos acted with premeditation and deliberation. We find two
Anderson factors are present: manner of killing and motive.
These alone are sufficient to affirm Manos’s conviction.
(Anderson, supra, 70 Cal.2d at p. 27 [observing the Supreme
Court sustains verdicts of first degree murder when there is
evidence of motive in conjunction with either planning activity or
manner of killing].)
       A.    Manner of Killing
       We begin with evidence of the manner of killing, which
includes the defendant’s failure to seek aid for the victim and the
length of time for the victim to die.
       The evidence showed Manos failed to help the victim after
he inflicted severe and repeated injuries. The coroner estimated
it could have taken up to 30 or 40 minutes for the victim to die
from aspirating her own blood – time available for Manos to
assist the victim or call for help. The length of time would have
allowed for meaningful reflection and a deliberate choice to end




                                15
the victim’s life. Manos made a conscious decision not to call 911
because he did not want to go to jail.
       Manos told the detectives that after he hit the victim, “[s]he
just laid there, like, crying and . . . laughing a little bit. [¶] And
then she just – and that was that.” He admitted to police he was
aware she was dying. He said, “That was probably a stupid
decision on my part [to wait and not call for help], ‘cause she,
like, was dying of alcohol poisoning at that moment and I just let
it happen.” The jury could infer from his statements that he
knew she was dying, knew he could help her by dialing 911, but,
with premeditation, chose to watch her die. Not only does this
evidence support premeditation based on the beating itself, the
evidence also supports a premeditation finding for the period
after the beating had concluded and during the approximately 40
minutes it took the victim to die. Manos knew the victim was
dying and he “just let it happen.”
       As in Cage and Disa, the jury could have found that
Manos’s conduct after the victim had died was inconsistent with
a state of mind that would have produced a rash and impulsive
killing. In contrast is Boatman, supra, 221 Cal.App.4th at
pages 1258–1261, where the defendant cried out in horror at
what he had done.2
       Manos used the victim’s phone on the night of the killing
and at 9:59 a.m. the next morning to send taunting text messages
to the victim’s friend, John M. These texts demonstrated Manos’s


2      Manos’s testimony that he lay down next to the victim and
cried, wishing he could join her evinces some similarity with the
facts of Boatman. The jury was free to disbelieve that evidence or
give it little weight in finding that Manos’s killing was
premeditated.



                                 16
concern was not for the victim but to ridicule a potential romantic
rival. Although Manos may not have been aware of the victim’s
kiss with John M. in Las Vegas, Manos told the police he knew
the victim had cheated on him.
       Manos also had the presence of mind to reassure the
victim’s family she was alive and safe. He used towels in the
room to clean some of the blood and spent the next several days
feeding and entertaining himself using the victim’s money.
“[T]hese actions hardly seem to reflect a person who had been
overcome by sudden anger and acted as the result of rash
impulse.” (Cage, supra, 62 Cal.4th at p. 277.) The jury here
reasonably could have so found. The jury could have inferred
from these facts “the killing was the result of preexisting
reflection and weighing of considerations rather than mere
unconsidered or rash impulse.” (Perez, supra, 2 Cal.4th at
p. 1125.)
       The manner of killing itself supported the jury’s finding of
premeditation and deliberation: the victim’s wounds were
concentrated in the vital areas of her head and chest, and her
blood was found throughout the motel room. Manos disclosed to
the detectives that he got on top of the victim and punched her.
Although he stated he only punched her twice and was “not
gonna just beat the shit out of the woman I love[,]” the coroner
discovered multiple bruises on both sides of her face and the
upper portion of her chest as well a broken nose and bleeding
under her forehead and above both ears. Police also observed a
pool of blood near the wall dividing the bathroom and bedroom
areas and blood splatter throughout the motel room, including in
the kitchenette area, the bathroom, the sleeping area, and behind
the headboard. The jury could have reasonably found that far




                                17
from a couple of punches, the terrific beating extended beyond
what Manos confessed to police, both in time and in space.
       B.    Motive
       As to motive, the record discloses evidence from which the
jury could reasonably infer that, in the months preceding the
killing, Manos had become angry and obsessed with the victim,
resented her friends, and that in the moments before the killing,
he was angry with the victim for refusing to have sex with him,
and wanting to leave him alone in a motel room so she could go to
a party with friends.
       Manos’s anger with the victim developed over several
months prior to the killing. In February 2017, the victim told her
childhood friend that, among other violent actions, Manos had
tried to smash her phone and was watching her every move. The
friend drove to Manos’s grandmother’s house to pick up the
victim. Her presence dissuaded Manos from preventing the
victim from leaving.
       In Las Vegas, the victim’s friends forced Manos out of the
van after he punched her in the chest. The victim and her friends
abandoned him in a parking lot. In the interview with police on
July 1, Manos told the detectives that the victim’s friends told her
not to be with him due to his violent outbursts. She also lied to
and cheated on him. As a result, he was paranoid, “thinking
about, like, what did you do wrong?”
       Manos draws different inferences from the same facts.
When the victim told him on Saturday night that she was
leaving, he stated he “snapped” because he wanted her to stay
with him in the motel room and have a good time. He argues
other facts are more consistent with spontaneity than with
premeditation because he did nothing to make sure she died after




                                18
he struck her. According to Manos, if he actually intended to kill
the victim, he would have continued punching her until she died.
That the coroner testified she did not die immediately is proof
that he did not intend to kill her. He also argues there is no
evidence he was aware the victim was dying.3 As a result, his
failure to render aid was not indicative of an intent to kill.
      Even if we were to assume there were alternative
interpretations of the evidence, that does not assist Manos.
Although a jury, when faced with conflicting reasonable
inferences, must adopt the one that favors the defense
(CALCRIM No. 224; People v. Merkouris (1956) 46 Cal.2d 540,
562), that is not the test on appeal. We have described the
substantial evidence from which the jury could reasonably infer
Manos acted with premeditation and deliberation, including his
motive, the widespread injuries the victim suffered, his decision
not to call 911 even though he knew the victim was dying, and
his conduct soon after her death. “An appellate court must accept
logical inferences that the jury might have drawn from the
circumstantial evidence.” (People v. Maury (2003) 30 Cal.4th 342,
396.) We may not reverse the judgment solely because the
evidence might also support a contrary finding. (People v.
Salazar (2016) 63 Cal.4th 214, 245.)4



3     The record does not fully support this argument, but
includes a statement by Manos to the police that he knew the
victim was dying and he “just let it happen.”

4     Because we conclude substantial evidence supports
Manos’s conviction for first degree murder, we need not address
his argument that there was insufficient evidence for a second
degree murder conviction.



                               19
4.     The Trial Court Did Not Err in Refusing to Instruct
       Sua Sponte on Heat of Passion
       Manos contends the trial court was required to instruct the
jury on a heat of passion theory of voluntary manslaughter. A
trial court must instruct on lesser included offenses, even in the
absence of a request, “when the evidence raises a question as to
whether all of the elements of the charged offense were present
[citation], but not when there is no evidence that the offense was
less than that charged.” (People v. Breverman (1998) 19 Cal.4th
142, 154 (Breverman).) Manslaughter is a lesser included offense
of murder. (People v. Lewis (2001) 25 Cal.4th 610, 645.)
       The trial court held several conferences with counsel on
whether a heat-of-passion instruction should be given. Prior to
trial, defense counsel said he did not want the instruction,
although he later asked that it be given. The court ultimately
determined there was insufficient evidence for the instruction.
       According to Manos, the instruction was warranted because
the evidence showed he killed in the heat of passion. He was
provoked by the victim’s statement that she hated him, their
intense relationship, his knowledge of her infidelity, and her
desire to leave him in the motel to be with her friends, which
included John M.
       Even if we were to accept Manos’s view of the evidence and
his argument that a provocation instruction should have been
given, we agree with the Attorney General that the error was
harmless under any standard of review. (People v. Moye (2009)
47 Cal.4th 537, 558 n. 5; Breverman, supra, 19 Cal.4th at
pp. 177–178; People v. Watson (1956) 46 Cal.2d 818, 836 [more
favorable outcome reasonably probable]; Chapman v. California
(1967) 386 U.S. 18, 24 [harmless beyond a reasonable doubt].)




                               20
       “Error in failing to instruct the jury on a lesser included
offense is harmless when the jury necessarily decides the factual
questions posed by the omitted instructions adversely to [the]
defendant under other properly given instructions.” (People v.
Lewis, supra, 25 Cal.4th at p. 646.) Here, the jury found Manos
acted with deliberation and premeditation. That means the jury
necessarily decided Manos did not act in the heat of passion. He
premeditated. “By finding defendant was guilty of first degree
murder, the jury necessarily found defendant premeditated and
deliberated the killing. This state of mind, involving planning
and deliberate action, is manifestly inconsistent with having
acted under the heat of passion—even if that state of mind was
achieved after a considerable period of provocatory conduct—and
demonstrates that defendant was not prejudiced by the failure to
give his requested instruction.” (People v. Wharton (1991)
53 Cal.3d 522, 572 (Wharton), rehg. den. opn. mod. July 9, 1991.)
       Wharton’s holding – that a finding of premeditation makes
harmless any error in failing to instruct on heat of passion – is
binding on us, and we apply it here. (Auto Equity Sales, Inc. v.
Superior Court (1962) 57 Cal.2d 450, 455.) We observe that at
least one appellate court has concluded that the finding of
premeditation does not automatically render harmless the failure
to instruct on heat of passion. (See People v. Ramirez (2010)
189 Cal.App.4th 1483, 1488 (Ramirez).) Ramirez relied on a pre-
Wharton Supreme Court case, People v. Berry (1976) 18 Cal.3d
509 (Berry). Wharton does not mention Berry on this point, and
Ramirez does not mention Wharton.
       Several courts of appeal have declined to follow Ramirez,
finding it inconsistent with Wharton. (See, e.g., People v.
Franklin (2018) 21 Cal.App.5th 881, 894–895; People v. Peau




                                21
(2015) 236 Cal.App.4th 823, 831 (Peau).) Peau reconciles what it
calls the “tension” between Wharton and Berry by pointing out
that Berry does not discuss whether the jury’s finding of
premeditation does or does not render harmless a failure to
instruct on heat of passion. Its focus was on whether other
instructions adequately covered heat of passion. (Id. at pp. 831-
832.) We agree with Peau and Franklin, and apply Wharton.
                         DISPOSITION
       The judgment is affirmed.




                                          RUBIN, P. J.
I CONCUR:




                  MOOR, J.




                               22
The People v. Nicolas Manos
B306979




BAKER, J., Dissenting




       There is substantial evidence defendant Nicolas Manos
(defendant) committed murder, but not premeditated and
deliberate first degree murder. The majority’s opinion, which
disagrees and affirms defendant’s first degree murder conviction,
opens a new front in settled law concerning the evidence courts
generally require when holding sufficient evidence of
premeditation was presented at trial. I believe this unusual
approach is unwise.
       The leading case discussing the sufficiency of premeditation
and deliberation evidence is People v. Anderson (1968) 70 Cal.2d
15 (Anderson). In that case, our Supreme Court explained: “The
type of evidence which this court has found sufficient to sustain a
finding of premeditation and deliberation falls into three basic
categories: (1) facts about how and what defendant did prior to
the actual killing which show that the defendant was engaged in
activity directed toward, and explicable as intended to result in,
the killing—what may be characterized as ‘planning’ activity; (2)
facts about the defendant’s prior relationship and/or conduct with
the victim from which the jury could reasonably infer a ‘motive’ to
kill the victim, which inference of motive, together with facts of
type (1) or (3), would in turn support an inference that the killing
was the result of a ‘pre-existing reflection’ and ‘careful thought
and weighing of considerations’ rather than ‘mere unconsidered
or rash impulse hastily executed’ [citation]; [and] (3) facts about
the nature of the killing from which the jury could infer that the
manner of killing was so particular and exacting that the
defendant must have intentionally killed according to a
‘preconceived design’ to take his victim’s life in a particular way
for a ‘reason’ which the jury can reasonably infer from facts of
type (1) or (2).” (Id. at 26-27.) Our high court has also explained
the Anderson factors should not be read to establish strict rules
(see, e.g., People v. Sanchez (1995) 12 Cal.4th 1, 32), but courts
routinely and appropriately focus on the Anderson factors when
deciding whether sufficient evidence of premeditation and
deliberation was presented.
       Here, there is insubstantial evidence of the type described
in Anderson. There was zero evidence of planning activity; the
majority does not contend otherwise. There was no evidence
about the killing from which a jury could have determined
defendant’s manner of killing was “so particular and exacting”
(Anderson, supra, 70 Cal.2d at 27) that he must have acted from
a preconceived design to kill; no weapon was used and the
injuries and bruising over the victim’s body were, as the majority
says, “widespread.” (If, as the majority suggests, nothing more
than blows to the head and chest are needed to constitute
evidence of a manner of killing suggestive of preconceived design,
there are few attacks on a victim resulting in death that would
not so suggest.) There was some evidence of motive, but it was
not strong. Courts focus on a motive to kill, not just general
antipathy, and the motive evidence here indicates defendant did
not want the victim to leave him for the evening; the idea that



                                 2
defendant made a calculated decision to kill the victim seems in
tension with such a motive (unless we posit defendant thought
the victim was leaving him permanently—there doesn’t seem to
be any evidence of that—or flew into a jealous rage and
“snapped”—which seems to undercut at least to some degree the
idea of premeditation).
       What really motivates the majority’s holding, then, is the
contention that a preconceived plan to kill can be divined from
defendant’s post-attack conduct: his assumed knowledge that the
victim was dying and his inferred refusal to render aid. If that is
enough to uphold a premeditated and deliberate murder finding,
the circumstances under which killers can be found guilty of first
degree murder have been greatly expanded: most killers, even
those who act rashly or recklessly, are aware the injuries they
inflict may be likely to cause death and opt not to attempt to aid
their victims and risk apprehension. I do not believe the most
serious degree of murder should apply so broadly.
       In my view, defendant deserves an indeterminate life
sentence for what he did: there was sufficient evidence of implied
malice (see generally People v. Knoller (2007) 41 Cal.4th 139, 152)
and there was no reversible error in refusing to instruct on heat
of passion voluntary manslaughter (see generally People v.
Breverman (1998) 19 Cal.4th 142, 162, 177). But the evidence
does not justify a first degree murder conviction.




                           BAKER, J.




                                3